Citation Nr: 0431068	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  04-00 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for low back arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to March 1947.



This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  In February 2003, the RO denied 
service connection for low back arthritis.

In November 2004 a Deputy Vice Chairman of the Board granted 
the representative's motion to have the veteran's case 
advanced on the Board's docket in view of his age.  
38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDING OF FACT

The competent and probative medical evidence establishes a 
link between the veteran's disability of the low back 
identified as arthritis and circumstances of his military 
service.  


CONCLUSION OF LAW

Low back arthritis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.326(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records, including the medical 
examination in February 1947 for separation, are negative for 
any disability of the low back.   

The veteran asserted in his VA benefit application in July 
2002 that he had injured his back initially in service when 
he lifted heavy ammunition and later in Japan where he 
recalled having been treated with bed rest and having had an 
X-ray of the lower back taken.

The veteran supported his application with medical records 
from Dr. AFJ (initials) that began in 1997 and showed in 
early 1998 an assessment of chronic low back pain probably 
secondary to degenerative joint disease and arthritis.  
Radiology early in 1999 showed degenerative changes at L4-
5/S1 and the assessment was concomitant degenerative joint 
disease.  Severe lumbar degenerative arthritis was reported 
early in 2000.  Subsequent reports through mid 2002 refer to 
chronic low back pain.

Dr. AFJ reported in July 2002 that the veteran had related an 
initial back injury in 1945 when he was lifting 40 mm cans of 
ammunition over his head, but had no recorded history of 
further treatment during service or thereafter from a 
chiropractor.  The physician believed that the veteran had 
this back pain for a very long time.  

In July 2002 Dr. JPB reported having treated the veteran for 
more than 20 years for what was initially described as an 
exacerbation of chronic low back and leg pain secondary to an 
injury in the Navy.  Dr. JPB opined that within a reasonable 
degree of medical certainty, the veteran's low back symptoms 
were a natural sequel to and entirely consistent with the 
injury he described having sustained in the Navy. 

In March 2003 Dr. AFJ wrote that he believed on a more likely 
than not basis that the veteran's lumbar spine osteoarthritis 
was directly related to his military service when lifting 40 
mm ammunition over his heard.  Dr. AFJ stated he had reviewed 
all of the veteran's medical records and strongly believed 
the etiology of his arthritis was from military service as 
verified by the veteran's historical presentation and his 
physical examination.  

In January 2004 the veteran's half-brother recalled that he 
had a lot of back trouble and pain when he left military 
service, and had to watch how he lifted things and set them 
down as not to hurt his back.  He was at home when the 
veteran returned from service and recalled that he told him 
of having been hurt in the Navy.    


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for various chronic diseases such as osteoarthritis if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304(a) (2004).

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government. The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. 

Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such reexaminations. 
Paragraphs (b) and (c) of this section provide general 
guidelines for requesting reexaminations, but shall not be 
construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for low back arthritis.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met all three requirements to prevail on a 
claim of entitlement to service connection; that is, he has 
the current diagnosis of low back arthritis; there is 
evidence of incurrence of such disorder in the service, and 
there is competent medical opinion relating the disability of 
the low back to service.  The private opinions are deemed 
competent and sufficient for rating the claim and there 
appears to be competent evidence on crucial factual 
determinations.  See Mariano v. Principi, 17 Vet. App. 305, 
312 (2003) cautioning against seeking additional medical 
opinion where favorable evidence in the record is unrebutted.  
38 C.F.R. §§ 3.326, 3.327.  

The extant service medical records are silent, but his half-
brother supports his recollection of injury during service 
and symptomatic manifestations after service. However, even 
if his service medical records are deemed complete, proof 
through service medical records is not an absolute 
requirement to establish service connection for a claimed 
disability.  

The medical record assembled with the claim contains 
references to injury of the back linked to military service.  
The veteran has obtained two medical opinions that support 
his claim of low back disability due to service related 
trauma.  

The record of impairment on the private reports did include 
an etiology for the demonstrated disability of the spine that 
met the essential VA criteria.  In addition, the veteran 
through written argument and statements to examiners has 
presented acceptable evidence of injury during military 
service.  It is important to note that a family member 
corroborates the veteran's recollection and thereby enhances 
the probative weight of his statements as well as opinions 
the opinions of examiners who relied on the history.  

The private physicians who have opined in the matter included 
reasoning that was relevant to concerns about the continuity 
of symptomatology and in essence the veteran's credibility.  
For example a chiropractor reported having treated the 
veteran for about 20 years and apparenlt the history the 
veteran provided initially was consistent with his current 
presentation.  

It is significant to note that at the time he was initially 
seen in the 1980's he had not as yet claimed service 
connection.  Another clinician stated the favorable opinion 
was based upon a review of all the veteran's records.  The 
Board has no reason to doubt the credibility of these 
treatment providers and they are undoubtedly competent to 
opine on such matters.  Thus viewed together, these reports 
confirm a disability of the low back that would be consistent 
with remote trauma and provide support for the existence of 
disability in the absence of documented treatment.

Thus, the Board finds the record favors the claim for service 
connection in light of the medical evidence and the credible 
evidence from the veteran corroborated by his half-brother.  
The Board chooses to accept the record as being the best 
evidence available to adjudicate this claim in light of the 
highly credible evidence favoring the claim.   

The Board has not overlooked the claimed disability was not 
reported in service but there is competent evidence of 
disability linked to service.  Significantly, post service 
examinations have confirmed the low back disorder linked to 
circumstances of military service and provided reasoning that 
renders the veteran's claim plausible.  

Thus the competent medical evidence of record does not appear 
to discount a likely relationship to service for low back 
arthritis.  It is important to note there is no competent 
evidence to definitely rule out a relationship, as there is 
no record of any appreciable or causative injury after 
military service.  

The Board does interpret the medical opinions as sufficient 
to place the evidence at least in equipoise.  There does 
appear to be at a minimum an approximate balance of the 
evidence to require application of the benefit of the doubt 
rule, to the extent that one can draw a negative inference 
from the long period between military service and the first 
reference to a disability of the low back.  However, the 
regulations demand a liberal application in cases such as the 
veteran's and there is corroborating evidence of an injury 
during military service.  See, for example, 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. §§ 3.103(a), 3.303(a).  

A definite link is not required.  The evidence need only 
approximate a balance between positive and negative evidence 
to prevail on the claim.  See for example, Alemany, 9 Vet. 
App. at 519.  See also Hensley v. Brown, 5 Vet. App. 155, 164 
(1993), and 38 C.F.R. § 3.303(b); Godfrey v. Brown, 7 Vet. 
App. 398, 406 (1995) holding that continuity of 
symptomatology may be shown by medical evidence or lay 
evidence.  Accordingly, the Board finds that the evidentiary 
record supports a grant of entitlement to service connection 
for low back arthritis.


ORDER

Entitlement to service connection for low back arthritis is 
granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



